UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 05-6457



ROBERT WAYNE STANLEY,

                                             Petitioner - Appellant,

          versus


REGINALD WEISNER,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-524-1)


Submitted:   August 31, 2005            Decided:   September 14, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Wayne Stanley, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Wayne Stanley seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                   The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                         28 U.S.C.

§    2253(c)(2)    (2000).      A   prisoner     satisfies    this    standard     by

demonstrating that reasonable jurists would find both that the

district    court’s      assessment      of   the   constitutional        claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.                       Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Stanley

has not made the requisite showing. Accordingly, we deny Stanley’s

motion     for    appointment       of   counsel,    deny     a    certificate     of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal. We grant Stanley’s motion to amend his informal brief.

We    dispense    with   oral   argument      because   the       facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          DISMISSED


                                         - 2 -